DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Costello (U.S. Patent No. 8926694).
Regarding Claim 1, Costello discloses a transcatheter valve (Figure 1 #100) prosthesis comprising: a stent having a crimped configuration for delivery within a vasculature (Figure 2) and an expanded configuration for deployment within a native aortic valve (Figure 4), wherein the stent is balloon expandable (Figure 2), the stent having an inflow portion (Figure 1 #110) formed proximate to an inflow end of the transcatheter valve prosthesis, an outflow portion (Figure 1 #112) formed proximate to an outflow end of the transcatheter valve prosthesis, and a transition portion (Figure 1 #102) extending between the inflow portion and the outflow portion; and a prosthetic valve (Figure 1 #101) disposed within and secured to the stent, the prosthetic valve 
Regarding Claim 3, Costello discloses the transcatheter valve prosthesis of claim 1, wherein the transcatheter valve prosthesis is configured for supra annular placement within the native aortic valve such that the prosthetic valve sits superior to the native leaflets of the native aortic valve when implanted in situ (figure 7).
Regarding Claim 4, Costello discloses the transcatheter valve prosthesis of claim 3, wherein the prosthetic valve includes three leaflets and three commissures (Figure 1 #101), each commissure being formed by attached adjacent lateral ends of an adjoining pair of the three leaflets (Column 4 lines59-66). 
Regarding Claim 5, Costello discloses the transcatheter valve prosthesis (Figure 1 #100) of claim 1, the inflow portion including a plurality of crowns (See Figure below) and a plurality of struts (See Figure below) with each crown being formed between a pair of opposing struts, a plurality of side openings being defined by the 

    PNG
    media_image1.png
    374
    493
    media_image1.png
    Greyscale

 
Regarding Claim 18, Costello discloses the transcatheter valve (Figure 1 #100) prosthesis of claim 1, wherein the transition portion includes a plurality of axial frame members, and wherein the plurality of axial frame members includes a plurality of axial struts and a plurality of commissure posts, wherein there are the same number of axial struts and commissure posts, wherein each of the axial struts is disposed between circumferentially adjacent commissure posts (See figure below)
Regarding Claim 19, Costello discloses the transcatheter valve prosthesis of claim 1, wherein the transcatheter valve prosthesis is configured for intra annular placement within the native aortic valve such that the prosthetic valve sits within the native leaflets of the native aortic valve when implanted in situ (Figure 1).

    PNG
    media_image2.png
    374
    493
    media_image2.png
    Greyscale

Regarding Claim 20, Costello discloses the transcatheter valve prosthesis of claim 1, wherein the stent has the tapered profile along an entire height thereof when in the stent is in the expanded configuration (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Costello (U.S. Patent No. 8926694) in view of Quijano et al. (U.S. Publication No. 20200078167).
Regarding Claim 2, Costello discloses the transcatheter valve prosthesis of claim 1 but does not disclose wherein the tapered profile of the stent forms an angle of between 2 and 35 degrees relative to a longitudinal axis of the transcatheter valve prosthesis between the outflow and inflow ends of the transcatheter valve prosthesis.
Quijano teaches in analogous art wherein the tapered profile of the stent forms an angle of between 2 and 35 degrees relative to a longitudinal axis of the transcatheter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello to incorporate the teachings of Quijano to have the tapered profile of the stent forms an angle of between 2 and 35 degrees relative to a longitudinal axis of the transcatheter valve prosthesis between the outflow and inflow ends of the transcatheter valve prosthesis in order to have the overall dimension of the support structure is non-cylindrical and has a limited degree of taper along the entire height (Paragraph [0088]).
Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (U.S. Patent No. 8926694) in view of Savage et al. (U.S. Publication No. 20110264196).
Regarding Claim 6, Costello discloses the transcatheter valve prosthesis of claim 5 but does not disclose wherein the inflow end of the stent has a total of twelve endmost inflow crowns.
Savage teaches in analogous art wherein the inflow end of the stent has a total of twelve endmost inflow crowns (Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello to incorporate the teachings of Quijano to have wherein the inflow end of the stent has a total of twelve endmost inflow crowns to allow for removable attachment of the stent relative to the delivery system (Paragraph [0022]).
Regarding Claim 7, Costello discloses the transcatheter valve prosthesis of claim 6, wherein the outflow portion includes a plurality of crowns and a plurality of 
Regarding Claim 8, Costello discloses the transcatheter valve prosthesis of claim 7, the transition portion includes a total of six axial frame members (see figure below) but does not disclose wherein the outflow end of the stent has a total of six endmost outflow crowns. 

    PNG
    media_image2.png
    374
    493
    media_image2.png
    Greyscale

Savage teaches in analogous art wherein the outflow end of the stent has a total of six endmost outflow crowns (Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello to incorporate the teachings of Quijano to have wherein the outflow end of the stent has a total of six endmost outflow crowns to allow for removable attachment of the stent relative to the delivery system (Paragraph [0022]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (U.S. Patent No. 8926694) in view of Seguin et al. (U.S. Patent No. 8579966).
Regarding Claim 9, Costello discloses the transcatheter valve prosthesis of claim 8 but does not disclose wherein the transition portion includes a total of six 
Seguin teaches in analogus art wherein the transition portion includes a total of six endmost outflow side openings formed at the outflow end of the stent, each endmost outflow side opening being defined by two struts of the outflow portion, four struts of the inflow portion, and two axial frame members of the transition portion (Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello to incorporate the teachings of Seguin to have the transition portion includes a total of six endmost outflow side openings formed at the outflow end of the stent, each endmost outflow side opening being defined by two struts of the outflow portion, four struts of the inflow portion, and two axial frame members of the transition portion in order to form a support structure (Paragraph 79).
Regarding Claim 10, Costello discloses the transcatheter valve prosthesis of claim 9 as rejected above but does not disclose wherein the inflow portion includes at least four rows of struts and crowns formed between adjacent pairs of said struts, wherein the at least four rows of the inflow portion are formed between an inflow end of the axial frame members and an inflow end of the stent.
Seguin teaches in analogus art wherein the inflow portion includes at least four rows of struts and crowns formed between adjacent pairs of said struts, wherein the at least four rows of the inflow portion are formed between an inflow end of the axial frame members and an inflow end of the stent (Figure 13).

Regarding Claim 11, Costello discloses the transcatheter valve prosthesis of claim 10 as rejected above but does not disclose wherein the outflow portion includes a single row of struts and crowns formed between adjacent pair of said struts, the outflow portion being coupled to outflow ends of the axial frame members.
Seguin teaches in analogus art wherein the outflow portion includes a single row of struts and crowns formed between adjacent pair of said struts, the outflow portion being coupled to outflow ends of the axial frame members (Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello to incorporate the teachings of Seguin to have the outflow portion include a single row of struts and crowns formed between adjacent pair of said struts, the outflow portion being coupled to outflow ends of the axial frame members.in order to form a support structure (Paragraph 79).
Regarding Claim 12, Costello discloses the transcatheter valve prosthesis of claim 11 but does not disclose wherein exactly two struts of the plurality of struts of the outflow portion are disposed between circumferentially adjacent axial frame members.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello to incorporate the teachings of Seguin to have exactly two struts of the plurality of struts of the outflow portion are disposed between circumferentially adjacent axial frame members.in order to form a support structure (Paragraph 79).

Allowable Subject Matter
Claim 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774